18-13374-mew            Doc 514        Filed 04/03/19 Entered 04/03/19 14:25:02                         Main Document
                                                     Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                         )
     In re:                                                              ) Chapter 11
                                                                         )
     AEGEAN MARINE PETROLEUM NETWORK                                     ) Case No. 18-13374 (MEW)
     INC., et al.,1                                                      )
                                                                         )
                                Debtors.                                 ) (Jointly Administered)
                                                                         )

                  NOTICE OF (A) ENTRY OF ORDER CONFIRMING
      THE JOINT PLAN OF REORGANIZATION OF AEGEAN MARINE PETROLEUM
      NETWORK INC. AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11
       OF THE BANKRUPTCY CODE AND (B) OCCURRENCE OF EFFECTIVE DATE

 TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

         PLEASE TAKE NOTICE that on March 29, 2019, the United States Bankruptcy Court
 for the Southern District of New York (the “Bankruptcy Court”), entered an order [Docket
 No. 503] (the “Confirmation Order”) confirming the Joint Plan of Reorganization of Aegean
 Marine Petroleum Network Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
 Code [Docket No. 482] (as amended, supplemented, or otherwise modified from time to time,
 the “Plan”).2

         PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
 April 3, 2019.

         PLEASE TAKE FURTHER NOTICE that pursuant to Article VI.B of the Plan, Proofs
 of Claim with respect to Claims arising from the rejection of Executory Contracts or Unexpired
 Leases, if any, must be filed with the Bankruptcy Court within thirty (30) days after the date of
 entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such
 rejection. Any Claims arising from the rejection of an Executory Contract or Unexpired
 Lease not Filed within such time will be disallowed upon an order of the Bankruptcy Court,
 forever barred from assertion, and shall not be enforceable against, as applicable, the
 Debtors, the Reorganized Debtors, the Estates, or property of the foregoing parties, without

 1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
       complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
       provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
       noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s
       principal place of business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue,
       Suite 1405, New York, New York 10017.

 2     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Plan and the
       Confirmation Order.


                                                               1
18-13374-mew       Doc 514     Filed 04/03/19 Entered 04/03/19 14:25:02             Main Document
                                             Pg 2 of 3


 the need for any objection by the Debtors or the Reorganized Debtors, as applicable, or
 further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity,
 and any Claim arising out of the rejection of the Executory Contract or Unexpired Lease
 shall be deemed fully satisfied, released, discharged, and be subject to the permanent
 injunction set forth in Article IX of the Plan, notwithstanding anything in the Schedules, if
 any, or a Proof of Claim to the contrary. Claims arising from the rejection of the Debtors’
 Executory Contracts or Unexpired Leases shall be classified as General Unsecured Claims
 and shall be treated in accordance with Article III, Section B.5 of the Plan.

         PLEASE TAKE FURTHER NOTICE that, except with respect to Administrative
 Claims that are Professional Fee Claims or DIP Credit Facility Claims, and except as otherwise
 provided in Article II.A of the Plan and the Confirmation Order, requests for payment of Allowed
 Administrative Claims other than requests for payment of Administrative Claims arising in the
 ordinary course of business must be Filed with the Bankruptcy Court and served on the
 Reorganized Debtors by May 3, 2019 (the “Administrative Claims Bar Date”), which is the first
 Business Day that is thirty (30) days following the Effective Date, except as specifically set forth
 in the Plan or a Final Order, including the Claims Bar Date Order. EXCEPT AS OTHERWISE
 PROVIDED IN ARTICLE II.A OF THE PLAN AND THE CONFIRMATION ORDER,
 HOLDERS OF ADMINISTRATIVE CLAIMS THAT ARE REQUIRED TO, BUT DO
 NOT, FILE AND SERVE A REQUEST FOR PAYMENT OF SUCH ADMINISTRATIVE
 CLAIMS BY THE ADMINISTRATIVE CLAIMS BAR DATE SHALL BE FOREVER
 BARRED,         ESTOPPED,          AND      ENJOINED         FROM       ASSERTING           SUCH
 ADMINISTRATIVE CLAIMS AGAINST THE DEBTORS, THE REORGANIZED
 DEBTORS, OR THEIR RESPECTIVE PROPERTY AND ASSETS AND SUCH
 ADMINISTRATIVE CLAIMS SHALL BE DEEMED DISCHARGED AS OF THE
 EFFECTIVE DATE.

         PLEASE TAKE FURTHER NOTICE that, unless otherwise ordered by the Bankruptcy
 Court, all final requests for payment of Professional Fee Claims must be Filed with the Bankruptcy
 Court no later than May 20, 2019, which is the first Business Day that is forty-five (45) days after
 the Effective Date.

         PLEASE TAKE FURTHER NOTICE that the terms of the Plan, the Plan Supplement,
 and the Confirmation Order shall be immediately effective and enforceable and deemed binding
 upon the Debtors or the Reorganized Debtors, as applicable, and any and all Holders of Claims or
 Interests (regardless of whether such Claims or Interests are deemed to have accepted or rejected
 the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases,
 and injunctions described in the Plan, each Entity acquiring property under the Plan, the
 Confirmation Order and any and all non-Debtor parties to Executory Contracts and Unexpired
 Leases with the Debtors.

         PLEASE TAKE FURTHER NOTICE that the Plan, the Plan Supplement, the
 Confirmation Order, and copies of all documents filed in these Chapter 11 Cases are available free
 of charge by visiting http://dm.epiq11.com/aegean or by calling Aegean’s restructuring hotline at
 (888) 418-0324. You may also obtain copies of any pleadings filed in these Chapter 11 Cases for
 a fee via PACER at: http://www.nysb.uscourts.gov.
18-13374-mew    Doc 514   Filed 04/03/19 Entered 04/03/19 14:25:02     Main Document
                                        Pg 3 of 3


 New York, New York                    /s/ Marc Kieselstein, P.C.
 Dated: April 3, 2019                  Marc Kieselstein, P.C.
                                       Cristine Pirro
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL
                                       LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       - and -
                                       James H.M. Sprayregen, P.C.
                                       Adam C. Paul, P.C. (admitted pro hac vice)
                                       W. Benjamin Winger (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL
                                       LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Counsel to the Debtors and Debtors in Possession




              IF YOU HAVE ANY QUESTIONS ABOUT THIS
             NOTICE, PLEASE CONTACT EPIQ CORPORATE
            RESTRUCTURING, LLC BY CALLING (888) 418-0324.
